t c summary opinion united_states tax_court jane h and leroy w hess petitioners v commissioner of internal revenue respondent docket no filed date jane h hess and leroy w hess pro sese kathryn k vetter for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0o- the court must decide whether petitioners are entitled to net_operating_loss nol_carryover deductions in the taxable years and and whether petitioners are liable for additions to tax under sec_6651 for the taxable years and some of the facts in this case have been stipulated and are so found petitioners resided in mokelumne hill california at the time they filed their petition petitioners organized hess hess construction inc hess inc in date hess inc reported losses of dollar_figure and dollar_figure on its forms u s_corporation income_tax return for the taxable periods ending date and respectively no corporate_income_tax returns were filed by hess inc after the taxable_year ending date on date petitioner jane hess mrs hess wrote a check to hess inc in the rounded amount of dollar_figure no promissory note was executed by hess inc with respect to the funds advanced by mrs hess on petitioners’ jointly filed federal_income_tax - - return they reported an other loss on line in the amount of dollar_figure petitioners attached to their return form_4797 sales of business property which listed the dollar_figure loss as a business_bad_debt in notes attached to their return petitioners stated in relevant part the following business_bad_debt has been written off in the current_year note amount due note payable to jane hess from hess hess construction inc dollar_figure on demand the debtor is a corporation wholly-owned by the taxpayers which is no longer solvent there debt was deemed worthless when the corporation no longer could continue to meet its obligations as they became due on or about date petitioners jointly filed their federal_income_tax return on date petitioners jointly filed their and federal_income_tax returns petitioners claimed nol_carryover deductions in the amounts of dollar_figure dollar_figure and dollar_figure in the taxable years and respectively we must decide whether petitioners are entitled to deduct the nol carryovers in the taxable years in issue resolution of this issue depends upon the validity of the bad_debt deduction claimed by petitioners in see sec_6214 respondent argues that the money advanced by mrs hess to hess inc in was not a loan and that petitioners were not entitled to the nol_carryover deductions in the taxable years in q4e- issue specifically respondent’s position is that the amount advanced to the corporation was a contribution_to_capital because the burden_of_proof does not affect the result with respect to the nol issue we find that sec_7491 has no bearing on the determination of that issue sec_166 generally allows a deduction for a debt which becomes worthless during the taxable_year bad_debts may be characterized as either business bad_debts or nonbusiness bad_debts sec_166 to be entitled to the deduction the taxpayer must prove the existence of a bona_fide debtor-creditor relationship which obligates the debtor to pay the taxpayer a fixed or determinable sum of money burns v commissioner tcmemo_1997_83 a contribution_to_capital cannot be considered debt 95_tc_257 sec_1_166-1 income_tax regs petitioners apparently concede that the money provided by mrs hess to hess inc was not a loan mr hess testified that mrs hess did not -- in terms of that bad_debt she did not - there was no bad_debt mr hess further testified that the identification of the amount provided by mrs hess as a bad_debt was a misnomer our review of the record leads us to conclude that the advance by mrs hess to hess inc in was in fact a contribution_to_capital rather than a loan there was no - - promissory note there was no fixed schedule for repayment and there were no interest payments made as the court stated in calumet indus inc v commissioner supra pincite we find that as an economic reality the advances in the instant case were placed at the risk of the business of the company and that it is unlikely that disinterested investors would have made loans on terms similar to those on which the advances were made furthermore petitioners offered no evidence that the money advanced by mrs hess is otherwise deductible accordingly we sustain respondent’s determination that the advance made by mrs hess to hess inc was a capital_contribution and that petitioners are not entitled to the nol_carryover deductions in the taxable years at issue respondent conceded at trial that the dollar_figure transferred to hess inc was a contribution_to_capital and that petitioners are entitled to a capital_loss sec_165 for open years this capital_loss is deductible only to the extent of capital_gains plus for married taxpayers like petitioners the lower_of ordinary_income up to dollar_figure or the excess of such losses over such gains sec_1211 we now decide whether petitioner is liable for the additions to tax pursuant to sec_6651 sec_6651 a imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date unless the taxpayer establishes that - - the failure was due to reasonable_cause and not willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent has met the burden of production under sec_7491 with respect to petitioners’ liability for the additions to tax for failure to timely file their and tax returns because respondent has shown that petitioners filed these returns on date thus petitioners bear the burden of proving that the failure is due to reasonable_cause and not due to willful neglect rule a united_states v boyle supra pincite 92_tc_899 petitioners testified that their former accountant advised them that the amount of the bad_debt deduction could be used as a deduction with respect to future taxes because petitioners concluded no taxes would be due they decided filing the tax returns for the taxable years at issue was not necessary we have often found that a taxpayer’s mistaken belief that he did not owe any_tax is not reasonable_cause for failure to timely file a return 82_tc_514 bradley v commissioner tcmemo_1998_170 we find - that petitioners’ mistaken belief that they did not owe any_tax is not reasonable_cause for failure to timely file a return accordingly respondent’s determination with respect to the additions to tax under sec_6651 is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
